Citation Nr: 0610217	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968 and from July 1971 to July 1974.  He also had 2 
years, 11 months, and 12 days of inactive service prior to 
July 15, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, NY.


REMAND

The veteran asserts that he has PTSD as the result of his 
traumatic experiences in Vietnam.

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).

The veteran's claimed stressors have been reported as:  (1) 
witnessing a helicopter crash, which occurred thirty feet 
from him, where four crew members' heads were decapitated by 
a propeller that the helicopter was towing; (2) being 
involved in the setting up of a perimeter around a helicopter 
crash site, where he and fellow soldiers took enemy fire; (3) 
learning that four new recruits to his Company purposely shot 
their own feet in order to be sent back to the United States; 
(4) learning that his brother had been wounded in Vietnam at 
the same time the veteran was stationed in Vietnam; and (5) 
learning that two soldiers whom he knew from basic training 
were killed.

A November 2002 private psychiatric medical report reflects 
that the veteran has been diagnosed with PTSD based on his 
report of experiencing the first stressor noted above.  The 
Board points out that, although the veteran carries a 
diagnosis of PTSD, it is not shown that his reported 
traumatic stressors have been verified.  This has been noted 
by the RO as the basis for its denial.

The Board notes that under the prevailing law with regard to 
stressor verification, corroboration of every detail of the 
stressor, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  Thus, records need only 
imply the veteran's participation (i.e., to not controvert 
the veteran's assertion that he was present when the events 
the records establish that his unit experienced occurred).  
See also Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002).

While it does not appear that the veteran has provided much 
detail (e.g., dates, places, names of persons involved, or 
units involved) to enable the RO to verify the claimed 
stressors in a meaningful way, the Board is of the opinion 
that the veteran should be given another opportunity to 
provide the required information.  He should be contacted and 
requested to provide additional information to supplement the 
stressor information already in the record so that an attempt 
at corroboration can be made.

After seeking verification of the stressors reported by the 
veteran, the RO should arrange for the veteran to undergo VA 
examination for the purpose of determining whether the 
veteran does in fact have PTSD that is related to his period 
of service in Vietnam and claimed service stressors.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  In 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to re-adjudicating the 
claim on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be given another 
opportunity to provide any more 
information that comes to mind regarding 
details surrounding the stressors that he 
alleges he was exposed to in service.  He 
should be asked to provide, to the best 
of his ability, any additional 
information including detailed 
descriptions of stressful events, 
identifying and describing specific 
events including all dates, places, and 
identifying information concerning his 
unit(s) and the location of his unit(s) 
when any stressful events occurred.

2.  The RO should thereafter take action 
to obtain corroborating information from 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate agency.

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the veteran for a psychiatric 
examination.  Psychological testing 
should be conducted with a view toward 
determining whether the veteran in fact 
meets the criteria for a diagnosis of 
PTSD.  The examiner should review the 
test results, examine the veteran, and 
provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  The 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
verified stressor(s).

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

